Citation Nr: 0409971	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left ankle disability.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral hip disability. 

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disability.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.

7.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral hand disability.

8.  Entitlement to an increased (compensable) evaluation for left 
knee disability. 

9.  Entitlement to a compensable initial evaluation for residuals 
of a fracture of the right fifth finger.

10.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. § 
3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1984.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
wherein the RO granted service connection for residuals of a 
fracture of the right fifth finger and assigned a noncompensable 
evaluation, effective in June 1993.  Otherwise, the RO denied the 
benefits sought on appeal. 

In March 2001, the Board remanded the veteran's claims to the RO 
in Detroit, Michigan for further development of the evidence.  The 
case has been returned to the Board for appellate review. 

As an initial matter, the Board notes that additional evidence has 
been received into the record after the case had been certified to 
the Board.  The veteran has not waived her procedural right to 
have the Detroit, Michigan RO initially consider the additional 
evidence prior to Board adjudication.  However, in light of the 
favorable determination herein, in reopening the claims for 
service connection for low back, bilateral hand, bilateral hip, 
and right shoulder disabilities, there is no prejudice to the 
veteran by not having the RO initially consider this evidence.  
See generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims of entitlement to service connection for a neck 
disability and PTSD, entitlement to an increased (compensable) 
evaluation for a left knee disability, entitlement to a 
compensable initial evaluation for residuals of a fracture of the 
right fifth finger, and whether new and material evidence has been 
received to reopen a claim for service connection for a left ankle 
disability, the reopened claims of entitlement to service 
connection for low back, right shoulder, bilateral hip and 
bilateral hand disabilities, and entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, will be addressed in the 
remand following the Order section of this decision.


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO, in 
pertinent part, found that new and material evidence had not been 
submitted to reopen a claim for service connection for a low back 
disability and denied entitlement to service connection for 
bilateral hand, bilateral hip, and right shoulder disabilities.  

2.  The additional evidence pertaining to the veteran's low back, 
bilateral hand, right shoulder and bilateral hip disabilities 
received since the August 1997 RO rating decision, considered in 
conjunction with the record as a whole, is so significant that it 
must be considered to fairly decide the merits of the claims for 
service connection for low back, bilateral hand, right shoulder 
and bilateral hip disabilities.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision which, in pertinent part, 
found that new and material evidence had not been submitted to 
reopen the veteran's claim for a low back disability and denied 
service connection for bilateral hand, bilateral hip, and right 
shoulder disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2.  The additional evidence received subsequent to the August 1997 
rating decision is new and material, and the claims for service 
connection for low back, bilateral hand, bilateral hip, and right 
shoulder disabilities are reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126).  
VA has a duty to notify a claimant of all information and evidence 
necessary to substantiate and complete a claim for VA benefits, as 
well as the development responsibilities of the claimant and of 
the VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also 
has a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 2002).  
The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans Claims 
(Court) held that the provisions of the VCAA do apply to claimants 
who seek to reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C. § 5108.  The Court further held that a 
person attempting to reopen a claim is a claimant under chapter 51 
of Title 38, U.S. Code, and 38 C.F.R. § 3.159(b) applies to claims 
for benefits governed by 38 C.F.R. Part 3, which includes claims 
to reopen.  Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which were 
effective August 29, 2001.  VA stated that, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
Further, in this regard, it is noted that the veteran's request to 
reopen the claims for service connection for low back, bilateral 
hand, bilateral hip, right shoulder and left ankle disabilities 
was received before August 29, 2001.  As such, these regulations, 
as in effect prior to August 29, 2001, are not applicable to the 
veteran's new and material evidence claims on appeal.

With respect to notice, in a May 2001 letter to the veteran, VA 
informed the appellant, in part, of the evidence necessary to 
substantiate her claims as well as the development 
responsibilities of the appellant and of the VA.  However, in 
light of the favorable determinations herein in reopening claims 
for service connection for low back, bilateral hand, bilateral hip 
and right shoulder disabilities, additional development with 
regard to VA's duty to notify and assist in the development of the 
evidence would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet App. June 19, 2002); 
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

I.  Service Connection Claims

General Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  It requires that the veteran have a current disability 
and a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  Id.; 38 
C.F.R. § 3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 1946 
and arthritis becomes manifested to a degree of 10 percent or more 
within one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

New and Material Evidence Claims

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New and material evidence is defined as evidence, not previously 
submitted to agency decision-makers, that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, in an August 1997 rating decision, the RO, in 
pertinent part, determined that new and material evidence had not 
been received to reopen the veteran's claim for service connection 
for a low back disability and denied entitlement to service 
connection for bilateral hand, bilateral hip, and right shoulder 
disabilities.  Notice of the determination, and the veteran's 
appellate rights, were provided by a letter dated that same month.  
No appeal was taken from that determination.  As such, it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The August 1997 
RO rating decision essentially upheld a February 1990 rating 
decision wherein the RO determined that there was no evidence of 
any current low back disability which was incurred in or 
aggravated by active service.  In that same decision, the RO also 
found no evidence of any chronic post-service treatment or 
complaints in service with regard to the veteran's hips, hands, 
and right shoulder.   

Evidence that was of record at the time of the RO's August 1997 
rating decision included the veteran's service medical records 
which, in brief, reflect that she was seen on several occasions 
for low back pain.  In August and November 1982, an assessment of 
low back pain-mechanical with overlay and postural back pain were 
recorded, respectively.  With respect to the hands, assessments of 
right wrist pain, probable tendonitis and contusion of the left 
wrist were recorded in April and May 1983, respectively.  In 
January 1984, an assessment of possible soft tissue injury-strain 
of the left hand was entered.  These reports are entirely negative 
for any subjective complaints or objective findings with respect 
to the veteran's hips, or right shoulder.   

Also of record at the time of the RO's August 1997 rating decision 
were VA and private treatment reports, dating from August 1984 to 
June 1997.  An April 1988 report, submitted by W.L. E., J.R., M.D. 
reflects that the veteran was seen for complaints of low back and 
right thumb and wrist pain after a job-related accident in July 
1986.  After a physical evaluation of the veteran, the examiner 
indicated that the veteran appeared to have De Quervain's Disease 
of the right wrist and lumbar strain or myofascitis of the low 
back.  A May 1997 VA orthopedic examination was essentially normal 
with the exception of X-ray evidence of "loose body" in the right 
shoulder which was significant for evidence of trauma to the 
shoulder joints.  A diagnosis with respect to the veteran's low 
back, hands, hips, or right shoulder was not recorded by the 
examining physician at that time. 

Evidence received since the August 1997 rating decision includes, 
but is not limited to, private and VA medical evidence, dating 
from 1991 to 2003.  In February 1992, the veteran was seen by a 
private physician for complaints of pain in her right wrist, which 
she attributed to operating a trigger gun post-service.  An 
assessment of deQuervain's syndrome of the right wrist was 
entered.  A Medical Needs Report, submitted by the Michigan 
Department of Social Services, dated in March 1996, reflects that 
the veteran was unable to work at her usual occupation because of 
carpal tunnel syndrome.  Reports, dating from February to May 
1998, also submitted by the Michigan Department of Social 
Services, reflects that the veteran injured her right shoulder, 
right hip and right hand during a slip and fall accident at work 
in February 1998.  At that time, assessments of strained right 
shoulder and contusion of the right hip were recorded.  A magnetic 
resonance imaging scan of the right shoulder was suspicious for 
degeneration/tendinopathy in the supraspinatus tendon.  A review 
of these reports also reflects that an assessment of "Lt Hip 
Contusion" was also recorded.  In September 1999, the veteran was 
seen at a private emergency trauma center with complaints of low 
back and right buttock pain after she dropped something and bent 
over to pick it up.  An assessment of "Acute Lumbar Radiculopathy 
4/5 Herniation" was recorded.    

Also added to the record after the August 1997 rating 
determination was a December 2002 VA examination report, which was 
essentially normal with respect to the veteran's low back, hands, 
hips, and right shoulder.  A diagnosis of subjective complaints of 
multiple area pain, to include the back, "hip," shoulders, and 
right hand was entered.  The examiner concluded that there was no 
evidence of any residuals of skeletal injury or pathology, with 
the exception of mild degenerative changes at C5-6.  An April 2003 
private nerve conduction study of the upper extremities revealed a 
conduction block which was suggestive of possible neuropathy.  A 
private X-ray report of the lumbar spine, conducted in August 
2003, showed mild to moderate degenerative changes of the facets 
in the lower lumbar spine.  

Analysis

Right Shoulder and Bilateral Hips

The Board has reviewed the evidence submitted since the August 
1997 RO decision letter, in conjunction with the record as a 
whole, and has determined that the private treatment reports, 
submitted by the Michigan Department of Social Services, dated in 
February 1998 are "new and material."  The aforementioned private 
medical records are "new" in that they were not of record at the 
time of the August 1997 RO decision letter.  Moreover, the records 
are "material" because they are probative of the issue at hand, 
which is whether the appellant currently definitively suffers from 
chronic right shoulder and bilateral hip disabilities, diagnosed 
as impingement syndrome of the right shoulder, right shoulder 
strain, contusion of the right hip, and "Lt Hip contusion."  Such 
was not definitively demonstrated at the time of the RO's denial 
letter in August 1997.  

Thus, the Board finds that the private treatment reports, dated in 
February 1998, submitted by the Department of Michigan Social 
Services, provide competent objective demonstration of current 
right shoulder and bilateral hip disabilities, considered in 
conjunction with the evidence previously of record, which was 
negative for any subjective complaints or abnormal objective 
findings with respect to the right shoulder and hips, relate to 
unestablished facts necessary to substantiate the claims for 
service connection for right shoulder and bilateral hip 
disabilities, and present a reasonable possibility of 
substantiating these claims. 

Low Back and Bilateral Hand disabilities

The Board has reviewed the evidence submitted since the August 
1997 RO decision letter, in conjunction with the record as a 
whole, and has determined that recently submitted private 
treatment reports, dated in April and August 2003, are "new and 
material."  The aforementioned private medical records are "new" 
in that they were not of record at the time of the August 1997 RO 
decision letter.  Moreover, the records are "material" because 
they are probative of the issue at hand, which is whether the 
appellant currently suffers from chronic low back and bilateral 
hand disabilities, demonstrated by competent objective evidence of 
mild to moderate degenerative changes of facets of the lower spine 
and a nerve conduction study of the upper extremities which was 
suggestive of possible neuropathy.  Such was not definitively 
demonstrated at the time of the RO's denial letter in August 1997.  
In this regard, a private physician reported in April 1988 that 
the veteran appeared to have myofascitiis of the low back or 
lumbar strain and de Quervain's syndrome of the right wrist, 
however, a definitive diagnosis with respect to either the 
appellant's low back or hands was not recorded.  

Thus, the Board finds that the additional private medical records, 
which provide competent definitive objective demonstration of 
current low back and bilateral hand disabilities considered in 
conjunction with service medical reports and VA and private 
medical evidence previously of record, which demonstrate that the 
veteran was seen for and received treatment for her low back and 
hands during service, relate to unestablished facts necessary to 
substantiate the appellant's claims for service connection for low 
back and bilateral hand disabilities, and present a reasonable 
possibility of substantiating the claims for service connection 
for low back and bilateral hand disabilities.   


ORDER

New and material evidence has been submitted to reopen claims of 
entitlement to service connection for bilateral hip disability, 
right shoulder disability, low back disability, and bilateral hand 
disabilities; to this extent, the appeal is granted.


REMAND

In view of the Board's decision above, that new and material 
evidence has been received to reopen the veteran's claims of 
entitlement to service connection for a low back disability, 
bilateral hip disability, right shoulder disability, and bilateral 
hand disability, these claims must be considered on the merits, de 
novo.  The veteran also seeks service connection for a neck 
disability and PTSD, seeks to reopen a claim for service 
connection for a left ankle disability, and seeks entitlement to 
an increased (compensable) rating for a left knee disability, a 
compensable initial rating for residuals of a fracture of the 
right fifth finger, and a compensable evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. § 
3.324.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

Low Back

A review of the claims file reflects that the veteran has not been 
afforded a VA examination in order to determine whether any 
currently diagnosed low back and bilateral hand disabilities are 
etiologically related to the veteran's active service.  

PTSD

With respect to the veteran's claim for service connection for 
PTSD, she maintains that she was raped at the age of thirteen, and 
that she developed PTSD as the result of an attempted sexual 
assault and sexual harassment by a First Sergeant during active 
service.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2002); Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997).

In its adjudication, the RO considered provisions pertaining to 
service connection for PTSD claims in general, but it did not 
consider specific VA regulations and guidance pertaining to PTSD 
claimed to be the result of physical or sexual assault, which 
include 38 C.F.R. § 3.304(f)(3) (2003).  Also, pertinent 
provisions of Manual M21-1 specifically address the types of 
documentation that may be used to corroborate the occurrence of a 
stressor where the alleged stressor event is physical or sexual 
assault.  M21-1, Part III, par. 5.1.  

Service medical reports reflect that in April 1982, the veteran 
was diagnosed as having depression-situational stress.  In July 
1982, diagnoses of adjustment disorder with anxious mood and 
hysteria by history were recorded.  In March 1984, the appellant 
was seen in the psychiatric clinic because she had tried to slit 
her wrists and succeeded (superficially) in a suicidal gesture.  
It was noted that she felt depressed.  A provisional diagnosis of 
suicidal gesture was recorded.  The veteran was admitted for 
observation and evaluation for treatment.  However, these reports 
of the veteran's in-service psychiatric hospitalization in March 
1984 are not contained in the claims files.  The VA must make 
reasonable efforts to associate all of the veteran's service 
department records with the claims folder or to confirm that the 
records are unavailable.  Jolly v. Derwinski, 1 Vet. App. 37 
(1990).


Left Knee and Right Fifth Finger

In the March 2001 remand, the Board requested that the veteran be 
scheduled for a VA examination of his left knee and right fifth 
finger.  This examination was performed in December 2002.  In the 
March 2001 remand, the Board specifically requested that the 
examiner comment on the range of motion of the left knee and right 
fifth finger performed with and without pain, all functional loss 
due to pain, whether there would be additional limits on 
functional ability on repeated use or during flare-ups of the left 
knee and right fifth finger, express this in terms of additional 
degrees of limitation of motion of the left knee and right fifth 
finger on repeated use or during flare-ups.  Both examiners were 
also requested to comment on the extent of any incoordination, 
weakened movement, and excess fatigability on use of the left knee 
and right fifth finger.  A review of the December 2002 VA 
examination report reflects that the examiner did not discuss the 
questions as requested by the Board in the March 2001 remand.  In 
this regard, he stated that he was unable to assess the functional 
impairment and can not give any opinion regarding industrial 
impairment.  However, he did not provide any medical rational for 
this statement nor did he provide any comment on the extent of any 
incoordination, weakened movement, and excess fatigability on use 
of the left knee and right fifth finger.  Therefore, these matters 
must be returned to the RO so that they may be accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998), wherein it was held that 
if the Board remands a claim for further development and the 
Secretary fails to comply with the terms of the remand, the Board 
errs in failing to insure compliance.

In a December 1998 rating action, the RO granted service 
connection for residuals of a fracture of the right fifth finger 
and a noncompensable evaluation was assigned by analogy to 38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2003).  This is significant 
because, effective August 26, 2002, the regulation governing the 
evaluation of Ankylosis and Limitation of Motion of the Digits of 
the Hands, 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, was 
revised.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  In 
letters, dated in October and November 2003, the Board informed 
the appellant of the new regulatory criteria used for the 
evaluation of ankylosis and limitation of motion of the digits of 
the hands.  She was given the opportunity to provide additional 
evidence or argument on the issue on appeal.  In response, she 
submitted private medical reports which were not pertinent to her 
claim for an initial compensable evaluation for residuals of a 
fracture of the right fifth finger.  Nonetheless, the appellant 
should be afforded a new VA examination which evaluated her 
symptomatolgoy in terms pertinent to the rating criteria that were 
in effect when she file her claim, as well as the rating criteria 
as amended during the pendency of her appeal.  See 38 C.F.R. § 
4.71a (2003); 67 Fed. Reg. 48784-48787.

The outcome of the claims pertaining to an increased (compensable) 
evaluation for left knee disability and entitlement to an initial 
compensable evaluation for residuals of a fracture of the right 
fifth finger may change the outcome of the claim of entitlement to 
a 10 percent evaluation based on multiple noncompensably-rated 
service-connected disabilities pursuant to 38 C.F.R. § 3.324. 
Therefore, the three issues are inextricably intertwined, and the 
appeal of the latter issue must be held in abeyance pending 
resolution of the former issues.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

VCAA

The Board notes that the May 2001 VCAA notice letter was 
inadequate as to the issues currently on Remand of: (1) 
Entitlement to service connection for a neck disability; (2) 
Entitlement to service connection for PTSD; (3) Entitlement to an 
increased (compensable) evaluation for a left knee disability; (4) 
Entitlement to a compensable initial evaluation for residuals of a 
fracture of the right fifth finger; (5) Whether new and material 
evidence has been received to reopen a claim for service 
connection for a left ankle disability; (6) The reopened claim of 
entitlement to service connection for a low back disability; (7)  
The reopened claim of entitlement to service connection for a 
right shoulder disability; (8) The reopened claim of entitlement 
to service connection for bilateral hip disability; (9) The 
reopened claim of entitlement to service connection for bilateral 
hand disability, and; (10) Entitlement to a compensable evaluation 
for multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.


Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision of Quartuccio v. Princi7pi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent with respect to each of the 10 
remaining issues on appeal outlined above.

2.  The RO should make reasonable efforts to obtain service 
department records for the veteran's psychiatric hospitalization 
in March 1984.  If no service department records can be found for 
this period, or if they have been destroyed, ask for specific 
confirmation of that fact.  All efforts made should be documented 
and all correspondence received should be associated with the 
veteran's claims folder.

3.  The RO should contact the appellant and request that she 
identify the names, addresses, and approximate dates of treatment 
for all VA and non-VA health care providers who have treated her 
for a low back disability and a bilateral hand disability since 
service, and who have treated her for chondromalacia of the left 
knee, and residuals of a fracture of the right fifth finger since 
December 2002.  With any necessary authorization from the 
appellant, the RO should attempt to obtain copies of pertinent 
treatment records identified by the appellant in response to this 
request, which have not been previously secured.  The RO should 
ensure that its efforts to obtain the identified records are fully 
documented in the claims folder.  If the RO is unsuccessful in 
obtaining any medical records identified by the appellant, it 
should inform the appellant and her representative of this and ask 
them to provide a copy of the outstanding medical records.

4.  As to the claim of service connection for PTSD, the RO is 
asked to undertake the following actions: (a) contact the veteran 
and ask her for the complete name and unit assignments of all the 
individuals that she confided in or were witnesses to the sexual 
assault/harassments that she claims took place while in service; 
(b) if the veteran provides enough information to identify any 
individual who served with her during active duty, by both name 
and unit assignment, use VA resources to locate the individuals 
(if any); and if any are located, to request that they provide a 
statement on the veteran's behalf concerning their knowledge of 
the alleged stressful events (i.e., the veteran's allegations of 
sexual assault/harassment in service); (c)	if the veteran 
provides enough information to identify any individual who she 
confided in post- service, by name and address, request that he or 
she provide a statement on the veteran's behalf concerning their 
knowledge of the alleged stressful events (i.e., the veteran's 
allegations of sexual assault/harassment in service); (d)	ask 
the veteran to provide written statements from any individuals 
that she can contact concerning their knowledge of her allegations 
of sexual assault/harassment in service; and (e)if any statements 
are obtained through VA resources or if the veteran provides any 
statements on her own, the RO should verify through service 
department sources that the individual offering a statement was 
actually stationed with the veteran at the time in question.  

5.  If and only if, the RO determines that there is credible 
supporting evidence that at least one claimed stressor actually 
occurred, the RO should arrange for the veteran to be afforded a 
psychiatric examination.  All indicated studies should be 
conducted.  The claims file must be made available to the examiner 
for review.  The examination report must reflect that a review was 
made prior to the examination.  Based on a review of the claims 
folder and the results of the examination, the examiner is asked 
to address the following questions: (a) Does the veteran satisfy 
the criteria for a diagnosis of PTSD? (b)  If PTSD is 
demonstrated, specify whether the veteran has PTSD related to her 
military service, as opposed to any other traumatic event before 
or after service.  For purposes of determining whether PTSD due to 
service is present, the examiner may only consider an alleged in-
service stressful event that the RO has found to be verified by 
credible supporting evidence.  A complete rationale for all 
opinions expressed must be provided in a typewritten report. 

6.  After obtaining any other indicated development necessary to 
comply with VCAA and allowing the appellant an appropriate 
response period,  the RO should schedule the veteran for VA 
orthopedic and neurological examinations to determine the nature 
and etiology of any currently present low back and bilateral hand 
disabilities and the current severity of the service-connected 
chondromalacia of the left knee and residuals of a fracture of the 
right fifth finger.  All indicated studies should be performed and 
all findings reported in detail.  The claims file must be made 
available to the examiners for review prior to the examinations.  
The examiners must indicate that a review of the claims file was 
made.

The examiners must provide an opinion as to whether it is at least 
as likely as not that any currently present low back disability 
and bilateral hand disabilities are related to service.  With 
regards to the service-connected chondromalacia of the left knee 
and residuals of a fracture of the right finger, the clinical 
findings should include whether, during the examination, there is 
objective evidence of pain on motion weakness, excess 
fatigability, and/or incoordination associated with the left knee 
and right fifth finger.  In addition, the physicians should 
indicate whether, and to what extent, the appellant experiences 
functional loss due to pain and/or any of the other symptoms noted 
above during flare-ups.  To the extent possible, the examiners 
should express such functional loss in terms of additional degrees 
of limited motion.  Finally, for all manifestations present, the 
examiners should comment on their effect on the ability of the 
veteran to perform average employment in a civil occupation 
(without consideration of age).

If the examiners are unable to provide any of the requested 
information with any degree of medical certainty, the examiner 
must clearly so state, and explain why.  All examination findings, 
along with the complete rationale for all opinions expressed and 
conclusions reached, should be set forth in the reports.  

With respect to the right fifth finger, the examiners should 
indicate whether there is any evidence of ankylosis of the right 
fifth finger (favorable or unfavorable), resulting limitation of 
motion of other digits, or interference with overall function of 
the hand.  Color photographs of the right fifth finger should also 
be taken and associated with the claims file. The examiners should 
clearly outline the rationale for any opinion expressed.

7.  The RO should review the examination reports.  If the reports 
are not in complete compliance with the instructions provided 
above, appropriate action should be taken.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

8.  Following any additional development deemed appropriate, the 
RO should adjudicate the issues of: (1) Entitlement to service 
connection for a neck disability; (2) Entitlement to service 
connection for PTSD; (3) Entitlement to an increased (compensable) 
evaluation for a left knee disability; (4) Entitlement to a 
compensable initial evaluation for residuals of a fracture of the 
right fifth finger; (5) Whether new and material evidence has been 
received to reopen a claim for service connection for a left ankle 
disability; (6) The reopened claim of entitlement to service 
connection for a low back disability; (7)  The reopened claim of 
entitlement to service connection for a right shoulder disability; 
(8) The reopened claim of entitlement to service connection for 
bilateral hip disability; (9) The reopened claim of entitlement to 
service connection for bilateral hand disability, and; (10) 
Entitlement to a compensable evaluation for multiple 
noncompensable service-

connected disabilities under 38 C.F.R. § 3.324.  Concerning the 
veteran's increased evaluation claim for chondromalaica of the 
left knee and entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth finger, the RO should 
consideration of 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  With regards to 
the veteran's claim of entitlement to an initial (compensable) 
evaluations for residuals of a fracture of the right fifth finger, 
the RO should consider the newly enacted provision of 38 C.F.R. § 
4.71a, pertaining to ankylosis and limitation of motion of the 
digits of the hands, 67 Fed. Reg. 48784-48787 (August 26, 2002) 
and the provisions of the decision in Fenderson v. West, 12 Vet. 
App. 119 (1999).  

9.  The RO should also consider whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration. If any benefit sought 
on appeal remains denied, the appellant and her representative 
should be provided a supplemental statement of the case (SSOC). 
The SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issues 
currently on appeal.  It should specifically include the changes 
in the law and regulations mentioned above.  An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



